  Case 20-13673-pmm             Doc 66
                                    65        Filed 07/21/21
                                                    07/20/21 Entered 07/21/21
                                                                         07/20/21 08:09:57
                                                                                  13:35:22            Desc Main
                                             Document
                                             Document Page Page 11 of
                                                                   of 11
                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE: Steven W. Strickler dba MindMotionFilms
                                 Debtor(s)                                            CHAPTER 13

  Pingora Loan Servicing, LLC
                                       Movant
                   vs.
                                                                                   NO. 20-13673 PMM
  Steven W. Strickler dba MindMotionFilms
                               Debtor(s)

  Scott F. Waterman
                                       Trustee                                    11 U.S.C. Section 362

                                                  ORDER

        AND NOW, this 20th day of          July      , 2021, it is:
        ORDERED THAT: The Motion for Relief from the Automatic Stay filed by Pingora Loan Servicing, LLC
(“Movant”), a to the Property located at 1472 Water Street, Columbia, PA is denied without prejudice, and it is
        FURTHER ORDERED THAT Movant’s fees and costs in the sum of $1,050.00 for attorneys’ fees and
$188.00 for filing fees, totaling $1,238.00, are hereby recoverable and to be paid by the Trustee through Debtor’s
Chapter 13 Plan to Movant, and it is
        FURTHER ORDERED THAT the Clerk shall modify the Claims Register and specifically Movant’s Claim,
9-2, in accordance with the amounts above.


    Date: July 20, 2021
                                                            United States Bankruptcy Judge.
